In the Supreme Court of Georgia



                                      Decided: December 14, 2021


                  S21A1092. TAYLOR v. THE STATE.


      BOGGS, Presiding Justice.

      After an October 2012 jury trial, Daniel Taylor was convicted

of malice murder and possession of a firearm during the commission

of a felony in connection with the shooting death of his father,

Richard. 1 The trial court denied Taylor’s motion for new trial, and

he appeals, contending only that the evidence was insufficient as a




      1 The shooting occurred on May 12, 2011. On August 9, 2011, a Fulton
County grand jury indicted Taylor for malice murder, felony murder,
aggravated assault, and possession of a firearm during the commission of a
felony. Taylor was tried before a jury from October 15 to 17, 2012, and found
guilty on all counts. Taylor was sentenced to serve life in prison for malice
murder, plus five years in prison on the firearms charge; the trial court merged
the aggravated assault charge into the malice murder count, and also
improperly merged the felony murder charge, which actually was vacated by
operation of law. Taylor’s trial counsel filed a timely motion for new trial, which
was amended by appellate counsel on June 6, 2019. After a hearing on March
10, 2021, the motion was denied on March 15, 2021. Taylor’s notice of appeal
was filed on April 13, 2021, and the case was docketed in this Court for the
August 2021 term and submitted for a decision on the briefs.
matter of statutory law because it was entirely circumstantial and

the State failed to exclude every reasonable hypothesis other than

his guilt. Because the evidence was sufficient as a matter of

statutory law, we affirm.

     Construed in the light most favorable to the jury’s verdict, the

evidence showed that, in the early morning hours of May 12, 2011,

Taylor, his mother, Cherrie Ann Taylor, and his father, Richard,

were sleeping in the living room of their home. Shortly before 2:00

a.m., Taylor’s father was killed by a single 9mm bullet to the chest.

Taylor’s half-brother, Glen, and Glen’s teenage daughter were also

present in the home. At trial, Taylor’s family members claimed that

they could not recall most of the events surrounding the shooting or

testified inconsistently with earlier statements to police officers or

emergency personnel. The State then presented evidence of the

family members’ earlier statements, some of which were recorded

and some testified to by witnesses, as follows.

     The first police officer on the scene testified that Cherrie Ann

told him she saw Taylor standing over his father and then heard

                                  2
gunshots. She identified Taylor by name, and when the officer found

Taylor in the back yard of the house and asked him his name, he

gave the officer the same name. The officer then detained Taylor and

placed him in the back of a patrol car. An EMT who responded to the

scene testified that Cherrie Ann told him that she heard gunshots

and “saw her son standing over her husband with a gun in his hand.”

     At the scene, Cherrie Ann also gave a recorded statement to

the lead investigator. She said that she, Richard, and Taylor were

asleep in the living room, with Taylor sleeping on the floor between

her and Richard. The sound of a gunshot woke her up and she saw

Taylor, with a green gun in his hand, held “down to his side,”

standing over Richard. She screamed for someone to call the police,

and Taylor left the room.

     Glen also gave a recorded statement to the lead investigator,

in which he stated that he was asleep in the basement when he

heard Cherrie Ann screaming. He ran upstairs and saw Taylor in

the family room, “pacing” with his hands in his pockets. Glen ran to

find Cherrie Ann, and she told him, “Daniel [Taylor] was standing

                                 3
up over him and he shot him.” Glen also stated that when the police

arrived, Taylor “took off.”

     Approximately two weeks later, Glen’s daughter was asked to

give a recorded statement at Atlanta Police headquarters; she was

accompanied by Cherrie Ann and Glen, who stated that they had

additional information to give the lead investigator. Cherrie Ann

told the investigator that she “was not one hundred percent sure”

that it was Taylor standing over Richard with a green gun in his

hand. Glen gave a second recorded statement, saying that when he

came upstairs, Taylor walked past him from the kitchen-living room

area into the family room and started pacing back and forth with his

hands in his pockets, and then stopped and sat down. Glen asked

Taylor, “What’s the matter? What’s the matter?” but Taylor did not

answer. Glen told the investigator that the house doors were locked

at night and only Cherrie Ann had a key. He also stated that on the

day before the shooting, Taylor and Richard talked for a long time

upstairs behind locked doors, and the family was never able to find

out what they were discussing. Glen agreed with the investigator

                                 4
that this was “weird” or “odd.” The lead investigator testified that

Cherrie Ann also had referred to this conversation, stating that “her

husband had a weird look to him” and that she asked what he and

Taylor were talking about, but he would not tell her.

     Glen’s daughter gave a recorded statement, stating that she

was in her bedroom in the middle of the night when Taylor came in

and asked her what time it was. She stated that this was unusual.

She saw him walk downstairs and “a few minutes later” heard

gunshots. She went downstairs and found her grandmother, Cherrie

Ann, screaming, and Taylor was not there.

     While Glen and his daughter testified at trial that they could

not remember much of what they told the police, Cherrie Ann

changed her account of the incident entirely. She testified that the

person she saw standing over her husband was a tall, heavy

stranger with a limp, dressed in bulky clothing so that she could not

tell if the person was a man or a woman, but she was certain the

person was not Taylor. She did confirm, however, that the gun the

stranger was holding was green and that she thought it was Taylor’s

                                 5
gun.

       The lead investigator testified that, after he took initial

statements from Cherrie Ann and Glen, he spoke to Taylor, who was

in the back of a patrol car. After reading Taylor the Miranda

warnings, 2 the investigator asked if Taylor “would be willing to tell

me where the firearm” was. Taylor responded that, if the

investigator would go to his bedroom and bring him his keys and a

cross from his bed, he would tell the investigator where the gun was.

The investigator went and got the items, and Taylor then told him

that if he went into the room to the right of the front door,3 the gun

would be underneath the cushion of the couch immediately on the

left. The investigator looked under the cushion, where Taylor said

the gun would be, and found a loaded, green Glock 9mm handgun

with one round missing and an additional full magazine, as well as




       2   See Miranda v. Arizona, 384 U. S. 436 (86 SCt 1602, 16 LE2d 694)
(1966).
       3Other witnesses described this as the “family room,” where Glen told
the police he had seen Taylor pacing after the shooting.

                                      6
a black holster sitting on top of the same cushion. 4

      Evidence was also presented that Taylor previously purchased

and registered the handgun the investigator found under the sofa

cushion after Taylor directed him there. A ballistics expert testified

that this pistol fired the 9mm shell casing found near Richard’s

body, and that the spent bullet recovered from the body, which was

“extensively” fragmented, was consistent with having been fired

from a Glock pistol. Gunshot primer residue was found on Taylor’s

hands, indicating that he was “in the vicinity” of a weapon when it

was fired.

      After a jury instruction on similar transaction evidence, 5

Taylor’s     uncle    testified   about     an    incident     that    occurred

approximately four weeks before the shooting. While the uncle and



      4  In a later recorded audio statement to the lead investigator, Taylor
stated that he was upstairs reading his Bible when he heard a gunshot and
came downstairs to find his father had been shot. He had no explanation for
his telling the investigator where to find the firearm, claiming that it was “déjà
vu” or perhaps that he was “seeing things.” Taylor did not testify at trial.
       5 This testimony was admitted under the pre-2013 standard for similar

transaction evidence. See generally Reeves v. State, 294 Ga. 673, 675 n.3 (2)
(755 SE2d 695) (2014).

                                        7
Taylor were at the uncle’s house, Taylor without any warning pulled

out a pistol and pointed it at his uncle’s head, and then held him at

gunpoint for about an hour while asking apparently random

questions.6

      In his brief on appeal, Taylor argues only that the evidence was

circumstantial and that the State failed to exclude every reasonable

hypothesis save for his guilt, as required by former OCGA § 24-4-6.7

The State does not concede that all the evidence presented was

circumstantial. But we need not decide that point, because even if

we assume that the evidence presented at trial was entirely

circumstantial, it nonetheless satisfied the requirements of that

Code section.

      The fact that the evidence of guilt was circumstantial does
      not render it insufficient. But, as a matter of Georgia
      statutory law, to warrant a conviction on circumstantial
      evidence, the proved facts shall not only be consistent
      with the hypothesis of guilt, but shall exclude every other

      6   In his statement to the lead investigator, Taylor denied any
confrontation with his uncle.
       7 Taylor’s 2012 trial took place while the former Evidence Code was still

in effect, but the relevant provision is now codified as OCGA § 24-14-6 and is
otherwise unchanged. See Tyler v. State, 311 Ga. 727, 731 n.3 (2) (859 SE2d
73) (2021).
                                       8
     reasonable hypothesis save that of the guilt of the
     accused. Not every hypothesis is reasonable, however,
     and it is for the jury to determine whether an alternative
     hypothesis passes muster. Where the jury is authorized
     to find the evidence sufficient to exclude every reasonable
     hypothesis except of the accused’s guilt, this Court will
     not disturb that finding unless it is insupportable as a
     matter of law.
(Citations, footnote, and punctuation omitted.) Anglin v. State, __

Ga. __ (1) (863 SE2d 148, 153) (2021). And “[i]t is the role of the jury

to resolve conflicts in the evidence and to determine the credibility

of witnesses, and the resolution of such conflicts adversely to the

defendant does not render the evidence insufficient.” (Citations and

punctuation omitted.) Jones v. State, 310 Ga. 886, 888 (1) (855 SE2d

573) (2021).

     Here, the circumstantial evidence was sufficient to meet this

standard. Taylor’s mother told police officers and an EMT that she

heard a gunshot and saw Taylor standing over Richard with his

pistol – the murder weapon – in his hand. Moreover, the mother told

Glen that Taylor “was standing up over [Richard] and he shot him.”

Other witnesses stated that Taylor went downstairs only minutes

before the shooting; that shortly after the shooting he emerged from
                                   9
the area where the shooting took place; that after the shooting, he

was distraught and pacing in the room where the murder weapon

was eventually found; and that he “took off” when the police arrived.

Taylor made inconsistent statements regarding what had occurred

that evening. Evidence also was presented of a lengthy, private, and

apparently unusual discussion between Taylor and Richard the day

before the shooting. Ballistics evidence indicated that Taylor’s pistol

fired the fatal shot, and gunshot primer residue was found on

Taylor’s hands. Finally, Taylor negotiated with the lead investigator

for certain personal items in exchange for revealing the location of

the murder weapon, which was recovered by the investigator in the

place Taylor described. The jury was authorized under former

OCGA § 24-4-6 to find that this evidence excluded every reasonable

hypothesis save that of Taylor’s guilt. 8

      In his brief on appeal, Taylor proposes several theories that he

contends the evidence failed to exclude. For example, he contends


      8 We no longer routinely consider the issue of sufficiency as a matter of
constitutional due process in non-death penalty cases, when it is not raised by
an appellant. See Jones, 310 Ga. at 889 n.3 (1).
                                      10
the murder could have been committed by a stranger entering the

locked home or by another family member; or, he claims, Richard

could have committed suicide. He contends that he could have been

wakened by the gunshot – even though his niece stated that he was

awake a few minutes before Richard’s murder – and, startled, could

have picked up the pistol and then concealed it for his mother’s

safety, thus transferring gunshot residue to his hand and giving him

knowledge of the murder weapon’s location. But the evidence

presented at Taylor’s trial was legally sufficient to exclude every

reasonable hypothesis other than Taylor’s guilt. The jury was

properly instructed on circumstantial evidence, and “[i]t is apparent

from the verdict that the jury in this case found the state had

excluded all reasonable hypotheses except that of guilt.” Reeves v.

State, 294 Ga. 673, 674-675 (1) (755 SE2d 695) (2014). See also

Jackson v. State, 311 Ga. 626, 630-631 (2) (859 SE2d 46) (2021)

(circumstantial evidence sufficient when witnesses saw appellant

with handgun near scene of shooting, saw appellant and victim

fighting, and saw car similar to that owned by appellant speeding

                                 11
away immediately after shooting).

     Judgment affirmed. All the Justices concur.




                                12